DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-13 are currently pending in this application.
Claim Objections
Claim 2 is objected to because of the following informalities:  The claim should state, “each time the signal changes” not “each time signal changes” [Line 1].  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  The claim is missing a period at the end. Thus, “a display position” should be “a display position.” [Line 8].  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, and 10 of U.S. Patent No. 10,863,083 in view of Harada Toru et al. (Hereafter, “Harada”) [WO 2013/133456 A1] in further view of Kweon [US 2010/0208032 A1]. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claims can be seen in Table 1 below.
Table 1: Instant Application No. 16/953,373 Claims vs. U.S. Patent No. 10,863,083 Claims
Instant Application No. 16/953,373 Claims (Difference Emphasis Added)
U.S. Patent No. 10,863,083 Claims (Difference Emphasis Added)
1. An imaging system, comprising: an imaging capturing device including a plurality of lens optical systems and a plurality of imaging devices; a receiver configured to receive a signal; and processing circuitry configured to generate a spherical image based on the plurality of images captured by the imaging capturing device; perform a coordinate transformation on the spherical image based on the signal; crop a portion of the spherical image, on which the coordinate transformation has been performed, the portion including an area determined by the signal; and output the portion of the spherical image to a display position. 
 







1. An image processing system, comprising: an image capturing device including a plurality of lens optical systems and a plurality of imaging 
elements that generate a plurality of image data in response to an image capture instruction;  and processing circuitry configured to: receive an 
inclination of an operation controller with respect to a reference direction, the inclination being detected by a sensor of the operation controller that is external to the image capturing device; join the plurality of image data to generate combined image data; transform the combined image data, including all of the image data generated by the image capturing device, to generate transformed image data, the processing circuitry transforming the combined image data based on the received inclination of the operation controller that is external to the image capturing device and the processing circuitry transforming the combined image data to change a point of interest to a center point of the transformed image data; generate spherical image data from the transformed image data; extract a portion of the spherical image data surrounding the center point of the spherical image data; and output the extracted portion of the spherical image data as spherical video data.


6. The image processing system according to claim 1, wherein each lens optical system and corresponding imaging element captures an image in a different direction from other lens optical systems and corresponding imaging elements.

7. The image processing system according to claim 6, wherein the plurality of lens optical systems each have prescribed angles of view, and the angles of view of the plurality of lens optical systems are joined together to meet a solid angle of 4π steradian. 
Claim 10 is the same as claim 1 in method form.
Claim 15 is the same as claim 1 in method form.


Some of the differences in the claim limitations in the U.S. Patent are narrower than the instant application, and thus it would have been obvious to make the claim limitations in the instant application broader by removing the specific language found in the U.S. Patent.
The U.S. Patent fails to explicitly disclose a plurality of imaging devices; a receiver configured to receive a signal; and processing circuitry configured to generate a spherical image based on the plurality of images captured by the imaging capturing device; perform a coordinate transformation on the spherical image based on the signal; crop a portion of the spherical image, on which the coordinate transformation has been performed, the portion including an area determined by the signal; and output the portion of the spherical image to a display position. 	
Harada discloses a plurality of imaging devices ([Fig. 1 and 2] image capturing element 1 (109) and image capturing element 2 (110) [Page 7, Lines 29-33] The multi-eye image capturing apparatus requires at least the two-eye structure (image capture lenses with two different image capturing directions) to capture images in all directions spherically at once.); a receiver configured to receive a signal (([Page 4, Lines 5-6] an image capturing apparatus that includes a tilt detection unit configured to detect a tilt in a vertical direction [Page 10, Lines 30-34] An acceleration sensor as illustrated in FIG. 21 is embedded in the image capturing apparatus so as to measure how the image capturing apparatus tilts in the vertical direction using a gravity acceleration sensor. [Page 14, Line 33-Page 15, Line 1] The acceleration sensor 113 detects a tilt angle of the digital camera 100 at Step' (hereinafter, noted, as "S") 301.); and processing circuitry configured to generate a spherical image based on the plurality of images captured by the imaging capturing device ([Page 7] In the embodiments, when generating an omni-directional spherical image, the omni-directional spherical image capturing apparatus detects the vertical direction and corrects a conversion table used for image processing according to the vertical direction. In the embodiments, the omni-directional spherical image is generated through the corrected conversion table.); perform a coordinate transformation on the spherical image based on the signal ([Page 15, Lines 13-16] At S304, the controller 10 converts the two captured fisheye images (like the image as illustrated in FIG. 17) using the conversion table corrected at S302. [Page 15, Lines 2-6] At S302, the controller 10 reads out a conversion table stored in the SDRAM 111, for example, according to a tilt angle of the digital camera 100 detected at S301. The controller 10 then corrects the conversion table in a predetermined correction method.); and output to a display position ([Page 15, Lines 18-23] At S305, the controller 10 generates a composed omnidirectional spherical image utilizing a superimposed field between the two images converted at S304. At S306, the controller 10 stores the omni-directional spherical image generated at S305 in the external storage device 112 through the external storage device I/F 106.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the teachings of Harada. The motivation behind this modification would have been to improve the projection of the images onto an omni-directional image [See Harada].
Kweon discloses crop a portion of the spherical image ([0232] FIG. 37 below is yet another fisheye image obtained using the said fisheye lens with the optical axis aligned parallel to the ground plane. A camera equipped with the said fisheye lens has been set-up near the sidewall of a large bus and headed outward from the bus. The height of the camera was comparable to the height of the bus. As can be seen from FIG. 37, all the objects within a hemisphere including the sidewall of the bus have been captured in the image. [0233] Fig. 37 below is a representation of the capture image data. FIG. 38 below is a panoramic image having a horizontal FOV of 190° extracted from FIG. 37. The used projection scheme is the Mercator projection scheme, and the coordinate of the third intersection point is (Io, Jo)=(1, Jmax/2). [0049] The first and the second intersection points correspond to the location of the optical axis. On the other hand, the third intersection point corresponds not to the location of the optical axis but to the principal direction of vision. The principal direction of vision may coincide with the optical axis, but it is not needed to. Principal direction of vision is the direction of the optical axis of an imaginary panoramic or rectilinear camera corresponding to the desired panoramic or rectilinear images. Hereinafter, for the sake of notational simplicity, the principal direction of vision is referred to as the optical axis direction. [0233]The transformed image uses the third intersection point as the optical axis direction which can be seen as the center of the image. On the other hand, FIG. 39 below is a rectilinear image extracted from FIG. 37, of which the horizontal FOV is 90°, the tilt angle is -90°, and the size of the slide operation is (ΔI, ΔJ)=(0, -Jmax/2).), on which the coordinate transformation has been performed, the portion including an area determined by the signal ([0187] On the other hand, FIG. 23 is a rectilinear image extracted from FIG. 21 with the width:height ratio of 4:3, wherein the position of the third intersection point coincides with the center of the processed image plane, and the horizontal FOV is 60°. Here, it can be seen that all the straight lines in the world coordinate system are captured as straight lines in the processed image plane.); and output the portion of the spherical image to a display position [Fig. 23]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the extraction of a center rectangular image of a processed image plane wherein the optical axis direction of the rectilinear image is a point in the original captured image as taught by Kweon in order to have mathematically precise image processing methods of extracting distortion-free rectilinear images and panoramic images, which appear most natural to the naked eye, from images acquired using a camera equipped with a wide-angle lens that is rotationally symmetric about an optical axis, as well as devices using the methods [See Kweon, 0001].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Harada Toru et al. (Hereafter, “Harada”) [WO 2013/133456 A1] in view of Homma et al. (Hereafter, “Homma”) [US 2011/0115879 A1] in further view of Kweon [US 2010/0208032 A1].
In regards to claim 1, Harada discloses an imaging system ([Abstract] an image capturing apparatus), comprising: an imaging capturing device ([Pages 14-15] omni-directional spherical image capturing apparatus) including a plurality of lens optical systems ([Fig. 1 and 2] two fisheye lens [Page 7, Lines 29-31] multi-eye image capturing apparatus requires at least the two-eye structure (image capture lenses)) and a plurality of imaging devices ([Fig. 1 and 2] image capturing element 1 (109) and image capturing element 2 (110) [Page 7, Lines 29-33] The multi-eye image capturing apparatus requires at least the two-eye structure (image capture lenses with two different image capturing directions) to capture images in all directions spherically at once.); a receiver configured to receive a signal ([Page 4, Lines 5-6] an image capturing apparatus that includes a tilt detection unit configured to detect a tilt in a vertical direction [Page 10, Lines 30-34] An acceleration sensor as illustrated in FIG. 21 is embedded in the image capturing apparatus so as to measure how the image capturing apparatus tilts in the vertical direction using a gravity acceleration sensor. [Page 14, Line 33-Page 15, Line 1] The acceleration sensor 113 detects a tilt angle of the digital camera 100 at Step' (hereinafter, noted, as "S") 301.); and processing circuitry configured to generate a spherical image based on the plurality of images captured by the imaging capturing device ([Page 7] In the embodiments, when generating an omni-directional spherical image, the omni-directional spherical image capturing apparatus detects the vertical direction and corrects a conversion table used for image processing according to the vertical direction. In the embodiments, the omni-directional spherical image is generated through the corrected conversion table.); perform a coordinate transformation on the spherical image based on the signal ([Page 15, Lines 13-16] At S304, the controller 10 converts the two captured fisheye images (like the image as illustrated in FIG. 17) using the conversion table corrected at S302. [Page 15, Lines 2-6] At S302, the controller 10 reads out a conversion table stored in the SDRAM 111, for example, according to a tilt angle of the digital camera 100 detected at S301. The controller 10 then corrects the conversion table in a predetermined correction method.); ([Page 15, Lines 18-23] At S305, the controller 10 generates a composed omnidirectional spherical image utilizing a superimposed field between the two images converted at S304. At S306, the controller 10 stores the omni-directional spherical image generated at S305 in the external storage device 112 through the external storage device I/F 106.).
Homma discloses an imaging system ([Title] imaging apparatus), comprising: an imaging capturing device ([0051] imaging apparatus 1 illustrated in Figs. 1-3) including a plurality of lens optical systems and a plurality of imaging devices ([0051] imaging apparatus 1 includes an imaging unit 2 that captures and generates, as area image data, an image of a visual field with an angle of view between two directions orthogonal to each other that is less than 180 degrees; an omnidirectional imaging unit 3 that captures and generates, as omnidirectional image data, an image of a visual field surrounding an axis (optical axis) O orthogonal to an optical axis P of the imaging unit 2 [0052-0053 the imaging unit 2 and the omnidirectional imaging unit 3 includes optical systems and CCDs); a receiver configured to receive a signal ([0051] a slope detector 8 that detects a slope of the optical axis O of the omnidirectional imaging unit 3 with respect to the vertical direction according to the result of the detection of the acceleration detector 7); and processing circuitry configured to generate a ([0006] an imaging apparatus according to an aspect of the present invention includes a first imaging unit that captures and generates an image of a visual field all around an axis as omnidirectional image data); perform a coordinate transformation on the spherical image based on the signal ([0101] the image converter 42 converts the cut area D2 to a rectangular area by referring to the coordinate conversion information stored in the coordinate conversion information storage unit 221 and thereby generates conversion image data); ([0055] an image synthesizer 43 that synthesizes the conversion image data generated by the image converter 42 and the area image data generated by the imaging unit 2 and thereby generates synthesis image data [0060] The display unit 10 can display information on operation information and operations of the imaging apparatus 1 in addition to the area image data, the omnidirectional image data, and the synthesis image data.).
Kweon discloses crop a portion of the spherical image, on which the coordinate transformation has been performed ([0232] FIG. 37 below is yet another fisheye image obtained using the said fisheye lens with the optical axis aligned parallel to the ground plane. A camera equipped with the said fisheye lens has been set-up near the sidewall of a large bus and headed outward from the bus. The height of the camera was comparable to the height of the bus. As can be seen from FIG. 37, all the objects within a hemisphere including the sidewall of the bus have been captured in the image. [0233] Fig. 37 below is a representation of the capture image data. FIG. 38 below is a panoramic image having a horizontal FOV of 190° extracted from FIG. 37. The used projection scheme is the Mercator projection scheme, and the coordinate of the third intersection point is (Io, Jo)=(1, Jmax/2). [0049] The first and the second intersection points correspond to the location of the optical axis. On the other hand, the third intersection point corresponds not to the location of the optical axis but to the principal direction of vision. The principal direction of vision may coincide with the optical axis, but it is not needed to. Principal direction of vision is the direction of the optical axis of an imaginary panoramic or rectilinear camera corresponding to the desired panoramic or rectilinear images. Hereinafter, for the sake of notational simplicity, the principal direction of vision is referred to as the optical axis direction. [0233]The transformed image uses the third intersection point as the optical axis direction which can be seen as the center of the image. On the other hand, FIG. 39 below is a rectilinear image extracted from FIG. 37, of which the horizontal FOV is 90°, the tilt angle is -90°, and the size of the slide operation is (ΔI, ΔJ)=(0, -Jmax/2).), the portion including an area determined by the signal ([0187] On the other hand, FIG. 23 is a rectilinear image extracted from FIG. 21 with the width:height ratio of 4:3, wherein the position of the third intersection point coincides with the center of the processed image plane, and the horizontal FOV is 60°. Here, it can be seen that all the straight lines in the world coordinate system are captured as straight lines in the processed image plane.); and output the portion of the spherical image to a display position [Fig. 23].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Harada with the display of the transformed image as taught by Homma. The motivation behind this modification would have been to improve the imaging and conversion of the image data [See Homma]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Harada with the extraction of a center rectangular image of a processed image plane wherein the optical axis direction of the rectilinear image is a point in the original captured image as taught by Kweon in order to have mathematically precise image processing methods of extracting distortion-free rectilinear images and panoramic images, which appear most natural to the naked eye, from images acquired using a camera equipped with a wide-angle lens that is rotationally symmetric about an optical axis, as well as devices using the methods [See Kweon, 0001].

In regards to claim 3, the limitations of claim 1 have been addressed. Harada fails to explicitly disclose wherein the portion of the spherical image is cropped so as to include a center of the spherical image.
Homma discloses wherein the portion of the ([0055] image processor 4 includes an area setting unit 41 that sets a cut area that is cut from the omnidirectional image data that is generated by the omnidirectional imaging unit 3 according to the result of the detection of the slope detector 8).
Kweon discloses wherein the portion of the spherical image is cropped so as to include a center of the spherical image ([0187] FIG. 23 is a rectilinear image extracted from FIG. 21 with the width:height ratio of 4:3, wherein the position of the third intersection point coincides with the center of the processed image plane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Harada with the teachings of Homma. The motivation behind this modification would have been to improve the imaging and conversion of the image data [See Homma]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Harada and Homma with the extraction of a center rectangular image of a processed image plane as taught by Kweon in order to have mathematically precise image processing methods of extracting distortion-free rectilinear images and panoramic images, which appear most natural to the naked eye, from images acquired using a camera equipped with a wide-angle lens that is rotationally symmetric about an optical axis, as well as devices using the methods [See Kweon, 0001].

In regards to claim 7, the limitations of claim 1 have been addressed. Harada discloses further comprising an image acquisition circuit configured to obtain a plurality of images from the plurality of imaging devices ([Page 7, Lines 29-31] multi-eye image capturing apparatus requires at least the two-eye structure (image capture lenses) [Fig. 1 and 2] image capturing element 1 (109) and image capturing element 2 (110) [Page 7, Lines 29-33] The multi-eye image capturing apparatus requires at least the two-eye structure (image capture lenses with two different image capturing directions) to capture images in all directions spherically at once. [Page 15, Lines 8-11] At S303, two digitized fisheye images captured through the image capturing element 1 (reference numeral: 109) and the image capturing element 2 (reference numeral: 110) are input to the image processing block 104. [Fig. 2] image capture switch).

In regards to claim 8, the limitations of claim 1 have been addressed. Harada discloses wherein the processing circuitry is further configured to obtain a plurality of images from the plurality of imaging devices ([Page 7, Lines 29-31] multi-eye image capturing apparatus requires at least the two-eye structure (image capture lenses) [Fig. 1 and 2] image capturing element 1 (109) and image capturing element 2 (110) [Page 7, Lines 29-33] The multi-eye image capturing apparatus requires at least the two-eye structure (image capture lenses with two different image capturing directions) to capture images in all directions spherically at once. [Page 15, Lines 8-11] At S303, two digitized fisheye images captured through the image capturing element 1 (reference numeral: 109) and the image capturing element 2 (reference numeral: 110) are input to the image processing block 104. [Fig. 2] image capture switch).

Claim 10 lists all the same elements of claim 1, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 10. 

Claim 12 lists all the same elements of claim 3, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 12. 

Claims 2, 4-6, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Homma in further view of Kweon in even further view of Kobayashi [US 2013/0247114 A1].
In regards to claim 2, the limitations of claim 1 have been addressed. Harada discloses ([Page 4, Lines 5-6] an image capturing apparatus that includes a tilt detection unit configured to detect a tilt in a vertical direction [Page 10, Lines 30-34] An acceleration sensor as illustrated in FIG. 21 is embedded in the image capturing apparatus so as to measure how the image capturing apparatus tilts in the vertical direction using a gravity acceleration sensor. [Page 14, Line 33-Page 15, Line 1] The acceleration sensor 113 detects a tilt angle of the digital camera 100 at Step' (hereinafter, noted, as "S") 301.), the processing circuitry performs the coordinate transformation ([Page 15, Lines 13-16] At S304, the controller 10 converts the two captured fisheye images (like the image as illustrated in FIG. 17) using the conversion table corrected at S302.), ([Page 15, Lines 2-6] At S302, the controller 10 reads out a conversion table stored in the SDRAM 111, for example, according to a tilt angle of the digital camera 100 detected at S301. The controller 10 then corrects the conversion table in a predetermined correction method.), and the processing circuitry outputs the portion of the spherical image for display at the display position ([Page 15, Lines 18-23] At S305, the controller 10 generates a composed omnidirectional spherical image utilizing a superimposed field between the two images converted at S304. At S306, the controller 10 stores the omni-directional spherical image generated at S305 in the external storage device 112 through the external storage device I/F 106.).
Homma discloses wherein each time signal changes, the processing circuitry performs the coordinate transformation ([0051] a slope detector 8 that detects a slope of the optical axis O of the omnidirectional imaging unit 3 with respect to the vertical direction according to the result of the detection of the acceleration detector 7 [0101] the image converter 42 converts the cut area D2 to a rectangular area by referring to the coordinate conversion information stored in the coordinate conversion information storage unit 221 and thereby generates conversion image data), ([0055] an image synthesizer 43 that synthesizes the conversion image data generated by the image converter 42 and the area image data generated by the imaging unit 2 and thereby generates synthesis image data) for display at the display position ([0060] The display unit 10 can display information on operation information and operations of the imaging apparatus 1 in addition to the area image data, the omnidirectional image data, and the synthesis image data.).
Kweon discloses wherein each time signal changes, the processing circuitry performs the coordinate transformation ([0232] FIG. 37 below is yet another fisheye image obtained using the said fisheye lens with the optical axis aligned parallel to the ground plane. A camera equipped with the said fisheye lens has been set-up near the sidewall of a large bus and headed outward from the bus. The height of the camera was comparable to the height of the bus. As can be seen from FIG. 37, all the objects within a hemisphere including the sidewall of the bus have been captured in the image. [0233] Fig. 37 below is a representation of the capture image data. FIG. 38 below is a panoramic image having a horizontal FOV of 190° extracted from FIG. 37. The used projection scheme is the Mercator projection scheme, and the coordinate of the third intersection point is (Io, Jo)=(1, Jmax/2). [0049] The first and the second intersection points correspond to the location of the optical axis. On the other hand, the third intersection point corresponds not to the location of the optical axis but to the principal direction of vision. The principal direction of vision may coincide with the optical axis, but it is not needed to. Principal direction of vision is the direction of the optical axis of an imaginary panoramic or rectilinear camera corresponding to the desired panoramic or rectilinear images. Hereinafter, for the sake of notational simplicity, the principal direction of vision is referred to as the optical axis direction. [0233]The transformed image uses the third intersection point as the optical axis direction which can be seen as the center of the image. On the other hand, FIG. 39 below is a rectilinear image extracted from FIG. 37, of which the horizontal FOV is 90°, the tilt angle is -90°, and the size of the slide operation is (ΔI, ΔJ)=(0, -Jmax/2).), the portion of the spherical image is changed ([0187] On the other hand, FIG. 23 is a rectilinear image extracted from FIG. 21 with the width:height ratio of 4:3, wherein the position of the third intersection point coincides with the center of the processed image plane, and the horizontal FOV is 60°. Here, it can be seen that all the straight lines in the world coordinate system are captured as straight lines in the processed image plane.), and the processing circuitry outputs the portion of the spherical image for display at the display position [Fig. 23].
Kobayashi discloses wherein each time signal changes, the processing circuitry performs the coordinate transformation, the portion of the spherical image is changed, and the processing circuitry outputs the portion of the spherical image for display at the display position [Fig. 11 and 0061-0067].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Harada with the display of the transformed image as taught by Homma. The motivation behind this modification would have been to improve the imaging and conversion of the image data [See Homma]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Harada with the extraction of a center rectangular image of a processed image plane wherein the optical axis direction of the rectilinear image is a point in the original captured image as taught by Kweon in order to have mathematically precise image processing methods of extracting distortion-free rectilinear images and panoramic images, which appear most natural to the naked eye, from images acquired using a camera equipped with a wide-angle lens that is rotationally symmetric about an optical axis, as well as devices using the methods [See Kweon, 0001]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Harada with the time being a factor into the region of the image to display as taught by Kobayashi in order for the video to be played back based on a time and region designated by the rotation angle [See Kobayashi].

Claim 4 is substantially the same as claim 3 and is thus rejected for reasons similar to those in rejecting claim 3.

In regards to claim 5, the limitations of claim 1 have been addressed. Harada fails to explicitly disclose wherein the signal includes an attitude angle used to determine the area.
Kobayashi discloses wherein the signal includes an attitude angle used to determine the area ([0012] The terminal device includes: a display instrument that plays back a video; an attitude sensor that detects rotation angle information of the terminal device; and a controller that transmits, to the server device, identification information of a video to be played back and identification information of a region in relation to the video, the region designated by a user based on the rotation angle information. [0037] The attitude sensor 123 is capable of detecting the rotation angle centered on each directional axis, and notifies the controller 125 of the detected rotation angle. The controller 125 controls each portion.  The controller 125 has a function that communicates with the communication line 140. The controller 125 acquires from the image calculation server 130 data of a video that is designated from the user by input operations by the key portion 122 and the attitude sensor 123.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Harada with the use of an attitude sensor for the detection of the rotation angle as taught by Kobayashi in order for the video to be played back based on a region designated by the rotation angle [See Kobayashi].

In regards to claim 6, the limitations of claim 5 have been addressed. Harada discloses wherein the attitude angle is measured using a sensor ([Pages 14-15] The acceleration sensor 113 detects a tilt angle of the digital camera 100 at Step 301), and the sensor includes at least one of an acceleration sensor ([Fig. 1] acceleration sensor 113), a gyroscope sensor, and a geomagnetic sensor.
Kobayashi discloses wherein the attitude angle is measured using a sensor ([0037] The attitude sensor 123 is capable of detecting the rotation angle centered on each directional axis, and notifies the controller 125 of the detected rotation angle. The controller 125 controls each portion.  The controller 125 has a function that communicates with the communication line 140. The controller 125 acquires from the image calculation server 130 data of a video that is designated from the user by input operations by the key portion 122 and the attitude sensor 123.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Harada with the use of an attitude sensor for the detection of the rotation angle as taught by Kobayashi in order for the video to be played back based on a region designated by the rotation angle [See Kobayashi].

Claim 11 lists all the same elements of claim 2, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 11. 

Claim 13 lists all the same elements of claim 5, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 13. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Homma in further view of Kweon in even further view of Evans, JR. et al. (Hereafter, “Evans”) [US 2006/0066730 A1].
In regards to claim 9, the limitations of claim 1 have been addressed. Harada discloses wherein each one of the plurality of lens optical systems has a prescribed angle of view ([Page 7, Lines 26-29] the multi-eye image capturing apparatus illustrated on the left in FIG. 16 employs a fisheye lens (ultra wide-angle lens) with an angle of view equal to or larger than 180 degrees), ([Page 7, Lines 29-33] The multi-eye image capturing apparatus requires at least the two-eye structure (image capture lenses with two different image capturing directions) to capture images in all directions spherically at once. [Page 11, Lines 26-28] two capturing elements (i.e., the two-eye structure) are employed so as to obtain omnidirectional images).
Homma discloses wherein each one of the plurality of lens optical systems has a prescribed angle of view ([0051] an imaging unit 2 that captures and generates, as area image data, an image of a visual field with an angle of view between two directions orthogonal to each other that is less than 180 degrees; an omnidirectional imaging unit 3 that captures and generates, as omnidirectional image data, an image of a visual field surrounding an axis (optical axis) O orthogonal to an optical axis P of the imaging unit 2), ([0008] synthesized image data synthesized by omnidirectional image data is displayed).
Evans discloses the angles of view are joined together to meet a solid angle of 4π steradian ([0026] a plurality of input images are stitched together to create a spherical space, wherein the sphere represent an entire 4π steradian area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Harada with the teachings of Homma. The motivation behind this modification would have been to improve the imaging and conversion of the image data [See Homma]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Harada and Homma with the explicit teachings of spherical images covering an entire 4π steradian area as taught by Evans. The motivation behind this modification would have been to improve the image stitching [See Evans].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482